                      Case 3:18-cr-01129-DCG Document 55 Filed 05/06/19 Page 1 of 7

                                  UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS
                                                     EL PASO DIVISION
                                                                                              F!!      ED
 UNITED STATES OF AMERICA                                                              2O134y_6        P?1   2:23
                                                                        Case Numbd   18-C-OI           129-Dç1
                                                                        USM Numbeif5O60-4                    '
 JOEL GARCIA, JR.

         Defendant.

                                          JUDGMENT IN A CRIMINAL CASE
                                    (For Offenses Committed On or After November 1, 1987)

        The defendant, JOEL GARCIA, JR., was represented by Robert J. Perez.

        On motion by the Government, the Court has dismissed Count Two of the Indictment.

       The defendant pled guilty to Count One of the Indictment on August 7, 2018. Accordingly, the defendant is
adjudged guilty of such Count, involving the following offense:

 Title & Section / Nature of Offense                                          Offense Ended                      Count
 21 U.S.C. 846, 841(a)(1),        Conspiracy To Possess With Intent To        April 8, 2018                      One
 and 841(b)(l)(A)(ii)             Distribute A Controlled Substance, To
                                  Wit: 5 Kilograms Or More Of Cocaine


        As pronounced on May 2, 2019, the defendant is sentenced as provided in pages 2 through 7 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

       It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney of
any material change in the defendant's economic circumstances.

        Signed this          1ayofMay, 2019.




                                                                            DVID C. GUADERRAMA
                                                                         UNITED STATES DISTRICT JUDGE
                        Case 3:18-cr-01129-DCG Document 55 Filed 05/06/19 Page 2 of 7
A0 245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                      Judgment -- Page 2 of 7

DEFENDANT:                    JOEL GARCIA, JR.
CASE NUMBER:                  EP: 18-CR-Oil 29-DCG( I)

                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of
sixty (60) months with credit for time served white in custody for this federal offense.

        The Court makes the following recommendations to the Bureau of Prisons:
        That the defendant be incarcerated in a federal facility located outside the state of Texas.
        That the defendant be admitted to the (500 hour) Comprehensive Drug Abuse Treatment Program.

        The defendant shall remain in custody pending service of sentence.




                                                             RETURN

          I   have executed this Judgment as follows:




          Defendant delivered on                            to
 at                                                                      with a certified copy of this Judgment.


                                                                             United States Marshal

                                                                        By
                                                                             Deputy Marshal
                       Case 3:18-cr-01129-DCG Document 55 Filed 05/06/19 Page 3 of 7
 A0 245B (Rev. TXW 11/16) Judgment in a Criminal Case
                                                                                                       Judgment--Page 3 of 7

DEFENDANT:                  JOEL GARCIA, JR.
CASE NUMBER:                EP:18-CR-01 129-DCG(1)

                                                         SUPERVISED RELEASE

         Upon release from imprisonment, the defendant shall be on supervised release for a term of three (3) years.

        While on supervised release, the defendant shall comply with the mandatory, standard and if applicable, the special
and/or additional conditions on the attached pages that have been adopted by this Court.

                                                        MANDATORY CONDITIONS

 1.   The defendant shall not commit another federal, state or local crime during the term of supervision.
 2.   The defendant shall not unlawfully possess a controlled substance.
 3.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug
      test within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as
      determined by the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if
      the defendant's presentence report or other reliable sentencing information indicates low risk of future substance
      abuse by the defendant.
4.    The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of
      such a sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C.
      § 14135a).
 5.   If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification
      Act (34 U.S.C. § 20901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex
      offender registration agency in which the defendant resides, works, is a student, or was convicted of a qualifying
      offense.
 6.   If convicted of a domestic violence crime as defined in 18 U.S.C. § 356 1(b), the defendant shall participate in an
      approved program for domestic violence.
 7.   If this judgment imposes a fine or restitution, it is a condition of supervision that the defendant pay in accordance
      with the Schedule of Payments sheet of this judgment.
 8.   The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.   The defendant shall notify the court of any material change in defendant's economic circumstances that might affect
      the defendant's ability to pay restitution, fines, or special assessments.
                       Case 3:18-cr-01129-DCG Document 55 Filed 05/06/19 Page 4 of 7
 AO 245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                              Judgment-- Page 4 of 7

DEFENDANT:                   JOEL GARCIA, JR.
CASE NUMBER:                 EP:18-CR-01 129-DCG(1)

                                      STANDARD CONDITIONS OF SUPERVISED RELEASE


 1.    The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within
       72 hours of release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
       office or within a different time frame.
 2.    After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.
 3.    The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first getting
       permission from the court or the probation officer.
 4.    The defendant shall answer truthfully the questions asked by the probation officer.
 5.    The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives or
       anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a change or
       expected change.
 6.    The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
       defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
       are observed in plain view.
 7.    The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full-time
       employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify the
       probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a
       change or expected change.
 8.    The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity, If the
       defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with that
       person without first getting the permission of the probation officer.
 9.    If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
       72 hours.
 10.   The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
       anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such
       as nunchakus or tasers).
 11.   The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
       informant without first getting the permission of the court.
 12.   If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
       officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction. The
       probation officer may contact the person and confirm that the defendant has notified the person about the risk.
 13.   The defendant shall follow the instructions of the probation officer related to the conditions of supervision.
 14.   If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such penalties
       in accordance with the Schedule of Payments sheet of the judgment.
 15.   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is the condition of
       supervision that the defendant shall provide the probation officer access to any requested financial information.
 16.   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
       supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
       the probation officer, unless the defendant is in compliance with the payment schedule.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand additional information regarding these conditions is available at the
www.uscourts.gov.

 Defendant's Signature                                                                             Date
                       Case 3:18-cr-01129-DCG Document 55 Filed 05/06/19 Page 5 of 7
 AO 245B (Rev. TXW 11/16) Judgment in a Criminal Case
                                                                                                                        Judgment -- Page 5 of 7

DEFENDANT:                   JOEL GARCIA, JR.
CASE NUMBER:                 EP:18-CR-01 129-DCG(1)

                                     SPECIAL CONDITIONS OF SUPERVISED RELEASE
X        The defendant shall participate in a substance abuse treatment program and follow the rules and regulations of that program. The
         program may include testing and examination during and after program completion to determine if the defendant has reverted to the
         use of drugs. The probation officer shall supervise the participation in the program (provider, location, modality, duration, intensity,
         etc.). During treatment, the defendant shall abstain from the use of alcohol and any and all intoxicants. The defendant shall pay the
         costs of such treatment if financially able.

X        The defendant shall participate in a mental health treatment program and follow the rules and regulations of that program. The
         probation officer, in consultation with the treatment provider, shall supervise participation in the program (provider, location,
         modality, duration, intensity, etc.). The defendant shall pay the costs of such treatment if financially able.

X        The defendant shall provide the probation officer with access to any requested financial information and authorize the release of any
         financial information. The probation office may share financial information with the U.S. Attorney's Office.
                      Case 3:18-cr-01129-DCG Document 55 Filed 05/06/19 Page 6 of 7
AO 245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                                     Judgment-- Page 6 of 7

DEFENDANT:                  JOEL GARCIA, JR.
CASE NUMBER:                EP:18-CR-01 129-DCG(1)

                                ADDITIONAL CONDITIONS OF SUPERVISED RELEASE
X       The defendant shall remain in the custody of the Federal Bureau of Prisons during nights, weekends, or other intervals of time, totaling
        no more than the lesser of one year or the term of imprisonment authorized for the offense, during the first year of the term of probation
        or supervised release as directed by the Court.

 X      The defendant shall participate in a vocational services program and follow the rules and regulations of that program. Such a program
        may include job readiness training and skills development training. The defendant shall pay for the costs of the program if financially
        able.
                                    Case 3:18-cr-01129-DCG Document 55 Filed 05/06/19 Page 7 of 7
 A0 245B (Rev. TXW 11/16) Judgment                    in a Criminal Case
                                                                                                                                                                      Judgment -- Page 7 of 7

DEFENDANT:                                  JOEL GARCIA, JR.
CASE NUMBER:                                EP:18-CR-01 129-DCG(l)

                                                        CRIMINAL MONETARY PENALTIES! SCHEDULE

         The defendant shall pay the following total criminal monetary penalties in accordance with the
                                                                                                         schedule of payments
set forth. Unless the Court has expressly ordered otherwise, if this judgment imposes
                                                                                         imprisonment, payment of criminal
monetary penalties is due during the period of imprisonment. Criminal Monetary Penalties, except
                                                                                                        those payments made
through Federal Bureau of Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk,
                                                                                                                United States
District Court, 525 Magoffin Avenue, Room 105, El Paso, Texas 79901.
         The defendant shall receive credit for all payments previously made toward any criminal
                                                                                                           monetary penalties
imposed.
                                                            Assessment                   JYTA Assessment*                                             Fine                       Restitution
   TOTAL:                                                          $100.00                                    $.00                                    $.00                                   $.00

                                                                                             Special Assessment

           It is ordered that the defendant shall pay to the United States a special assessment of $100.00.

                                                                                                   Fine

           The fine is waived because of the defendant's inability to pay.




           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or percentage
payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

             If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

           The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full
                                                                                                                                              before the fifteenth day after the date of the
judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

             Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
                                                                                                                                                                 interest, (6) community restitution,
(7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.


             Findings       for the total amount of losses are required under Chapters 109A, 110,    11OA, and 113A   of Title 18 for offenses committed on or after September 13, 1994, but before
April 23, 1996.

                  Justice   for Victims of Trafficking Act of 2015, Pub.   L.   No. 114-22
